People v Rogers (2020 NY Slip Op 03877)





People v Rogers


2020 NY Slip Op 03877


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Friedman, J.P., Renwick, Gische, Mazzarelli, Moulton, JJ.


11810 1611/14

[*1] The People of the State of New York, Respondent,
vSteven Rogers, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Scott H. Henney of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael D. Tarbutton of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J. at plea; Ellen N. Biben, J. at sentencing), rendered April 4, 2017, convicting defendant of two counts of criminal possession of a controlled substance in the second degree, and sentencing him to concurrent prison terms of six years, with five years' postrelease supervision, unanimously affirmed.
The record establishes that the court pronounced sentence on each of the two counts on which defendant was convicted, thereby satisfying CPL 380.20. In context, the phrasing of the court's oral pronouncement of sentence had no possible meaning other than the imposition of concurrent sentences of six years, with five years' postrelease supervision, and all parties plainly understood the sentence as such (see People v Schwartz, 7 AD3d 445, 446 [1st Dept 2004], lv denied 3 NY3d 662 [2004]).
Defendant made a valid waiver of his right to appeal (see People v Thomas, 34 NY3d 545 [2019]; People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of his excessive sentence claim. Regardless of the validity of defendant's appeal waiver, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK